 



EXHIBIT 10.1
Fourth Amendment to Credit Agreement
        This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”),
dated as of August 7, 2006, is among AFFIRMATIVE INSURANCE HOLDINGS, INC., a
Delaware corporation (“Borrower”), each other Obligor, and THE FROST NATIONAL
BANK, a national banking association, as Administrative Agent, Lender and L/C
Issuer.
RECITALS:
        Borrower, Administrative Agent, Lender and L/C Issuer have previously
entered into the Credit Agreement dated as of July 30, 2004 (such agreement,
together with all amendments and restatements, the “Credit Agreement”).
        Borrower has requested amendments to the Credit Agreement.
        Lender has agreed to amend the Credit Agreement, subject to the terms of
this Fourth Amendment.
AGREEMENT:
        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
        1.1 Definitions. All capitalized terms not otherwise defined herein have
the same meanings as in the Credit Agreement.
ARTICLE II
Amendments to Credit Agreement
        2.1 Amendment to Section 1.1.
     (a) Section 1.1 is amended by adding the following in alphabetical order:
     “Revolving Facility Date” means July 30, 2008.
     (b) The definition of “Applicable Rate” is deleted in its entirety and the
following is substituted in lieu thereof:
     “Applicable Rate” means a per annum percentage equal to (a) with respect to
Loans, 1.50%, and (b) with respect to L/C Fees, 0.75%.
     (c) The definition of “L/C Facility Expiration Date” is amended by deleting
“July 30, 2006” and substituting “July 30, 2008” in lieu thereof.

1



--------------------------------------------------------------------------------



 



     (d) The definition of “Term Facility Date” is deleted in its entirety and
the following is substituted in lieu thereof:
     “Term Facility Date” means August 7, 2006.
        (c) The definition of “Term Loan Maturity Date” is deleted in its
entirety and the following is substituted in lieu thereof:
     “Term Loan Maturity Date” means August 7, 2006.
        (d) The definition of “Termination Date” is deleted in its entirety and
the following is substituted in lieu thereof:
     “Termination Date” means July 30, 2011.
        2.2 Amendment to Section 2.1(a).
        Section 2.1(a) is deleted in its entirety and the following is
substituted in lieu thereof:
     (a) Revolving Loans. Subject to the terms and conditions of this Agreement,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”),
to Borrower from time to time on any Business Day during the period from the
Agreement Date to the Revolving Facility Date, in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing,
     (i) such Lender’s Pro Rata Share of the Outstanding Amount shall not exceed
such Lender’s Commitment, and
     (ii) the Outstanding Amount shall not exceed the Aggregate Commitments.
Prior to the Revolving Facility Date, Borrower may borrow, repay and reborrow
Revolving Loans, all in accordance with this Agreement.
        2.3 Amendment to Section 2.3(a).
        Section 2.3(a) is deleted in its entirety and the following is
substituted in lieu thereof:
     (a) Revolving Loans. The principal amount of all Revolving Loans shall be
due and payable (i) on the following dates and in the following amounts, and
(ii) in full on the Revolving Loan Maturity Date.

2



--------------------------------------------------------------------------------



 



      Payment Date   Payment Amount
 
   
Each Payment Date on and after the Revolving Facility Date
  An amount equal to 1/12th of the aggregate unpaid principal amount of all
Revolving Loans on the Revolving Facility Date
 
   
The Revolving Loan Maturity Date
  The remaining unpaid principal of all Revolving Loans

        2.4 Amendment to Section 6.2(b)(ii).
        Section 6.2(b)(ii) is amended by adding “(excluding the last fiscal
quarter of each fiscal year)” after the first “quarter”.
        2.5 Amendment to Section 7.4.
        Section 7.4 is amended by deleting “$110,000,000” and substituting
“$195,000,000” in lieu thereof.
        2.6 Amendment to Section 6.2(a)(v).
        Section 6.2(a)(v) is amended by deleting “90” and substituting “60” in
lieu thereof.
        2.7 Amendment to Exhibit H (Compliance Certificate).
        Exhibit H is deleted in its entirety and a new Exhibit H, in the form of
Exhibit H hereto, is substituted in lieu thereof.
        2.8 Amendment to Schedule 2.1 (Commitments; Pro Rata Shares).
        Schedule 2.1 is deleted in its entirety and a new Schedule 2.1, in the
form of Schedule 2.1 hereto, is substituted in lieu thereof.
        2.9 Affirmative Insurance Company of Michigan. Borrower and each other
Obligor recognize and agree that Affirmative Insurance Company of Michigan, a
Michigan insurance corporation (“AICM”), is a RIC for purposes of the Loan
Documents; provided, that, neither AICM nor any Obligor may request, and L/C
Issuer shall have no obligation to issue, any Letter of Credit for the account
of or that otherwise assures the performance of any obligation of AICM.
        2.10 Effectiveness. Subject to Article III, this Fourth Amendment shall
be effective as of July 30, 2006.

3



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
        3.1 Conditions. The effectiveness of this Fourth Amendment is subject to
the satisfaction of the following conditions precedent:
     (a) Documents. Administrative Agent shall have received all of the
following, each dated (unless otherwise indicated) the date of this Fourth
Amendment, and the following shall have occurred, in form and substance
satisfactory to Administrative Agent:
     (i) This Fourth Amendment executed by Borrower, each other Obligor, Lender
and L/C Issuer.
     (ii) The First Restated Revolving Note executed by Borrower, in the form of
Exhibit A.
     (iii) Pro forma Compliance Certificate, prepared after giving effect to
this Fourth Amendment.
     (iv) A certificate of officers acceptable to Administrative Agent of each
Obligor certifying as to (A) the incumbency of the officers signing such
certificate and the Loan Documents to which it is a party, (B) either (i) no
change to its Articles or Certificate of Incorporation, Certificate of
Organization, Certificate of Limited Partnership or other organization document,
as applicable, most-recently delivered to Administrative Agent and certified as
true, complete and correct, or (ii) if there has been any change to its Articles
or Certificate of Incorporation, Certificate of Organization, Certificate of
Limited Partnership or other organization document, as applicable, most recently
delivered to Administrative Agent, an original certified copy of its Articles or
Certificate of Incorporation, Certificate of Organization, Certificate of
Limited Partnership or other organization document, as applicable, certified as
true, complete and correct by the appropriate authority of its state of
organization as of a date not more than ten days prior to the date such
certificate is delivered to Administrative Agent, (C) either (i) no change to
its By-Laws, Limited Liability Company Agreement, Limited Partnership Agreement
or other governance document, as applicable, most recently delivered to
Administrative Agent and certified as true, complete and correct, or (ii) if
there has been any change to its By-Laws, Limited Liability Company Agreement,
Limited Partnership Agreement or other governance document, as applicable, most
recently delivered to Administrative Agent, a copy of its By-Laws, Limited
Liability Company Agreement, Limited Partnership Agreement and each other
governance document, as applicable, as in effect on the date such certificate is
delivered to Administrative Agent, (D) a copy of the resolutions of the
appropriate governance board authorizing it to execute, deliver and perform the
Loan Documents to which it is a party, and (E) an original certificate of good
standing and existence issued by the appropriate authority of

4



--------------------------------------------------------------------------------



 



its state of organization (certified as of a date not more than ten days prior
to the date such certificate is delivered to Administrative Agent).
     (v) Searches of the Uniform Commercial Code, Tax lien and other records as
Administrative Agent may require.
     (vi) Opinions of counsel to Borrower and each other Obligor addressed to
Administrative Agent, L/C Issuer and Lenders and covering such matters as
Administrative Agent or Special Counsel may reasonably request.
     (vii) In form and substance satisfactory to Administrative Agent and
Special Counsel, such other documents, instruments and certificates as
Administrative Agent, L/C Issuer and any Lender may reasonably require in
connection with this Fourth Amendment.
     (b) No Default. No Default or Event of Default shall exist.
     (c) Representations and Warranties.
     (i) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, and in the other Loan Documents shall
be true and correct on and as of the date of this Fourth Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.
     (ii) All of the representations and warranties contained in Article VI
shall be true and correct, both before and after giving effect to this Fourth
Amendment.
        3.2 Expenses of Administrative Agent. As provided in the Credit
Agreement, Borrower shall pay on demand all reasonable costs and expenses
incurred by Administrative Agent in connection with the preparation,
negotiation, and execution of this Fourth Amendment and the other Loan Documents
executed pursuant hereto, including without limitation the reasonable fees and
expenses of Administrative Agent’s legal counsel.
ARTICLE IV
Ratification
        4.1 Ratification. The terms and provisions set forth in this Fourth
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Fourth Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. Each Obligor agrees that the Credit Agreement, as amended hereby,
and the other Loan Documents to which it is a party or subject shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.

5



--------------------------------------------------------------------------------



 



ARTICLE V
Representations and Warranties
        5.1 Representations and Warranties.
     (a) Loan Documents. Each Obligor hereby represents and warrants to
Administrative Agent, Lender and L/C Issuer that (i) the execution, delivery and
performance of this Fourth Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Obligor and will not violate any
organizational document of such Obligor, (ii) the representations and warranties
contained in the Credit Agreement, as amended hereby, and each other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, except to the extent such representations and warranties
speak to a specific date, (iii) no Default or Event of Default exists, and
(iv) such Obligor is in full compliance with all covenants and agreements
contained in the Credit Agreement, as amended hereby, and the other Loan
Documents to which it is a party or it or its property is subject.
     (b) New Subsidiary. Affirmative Insurance Company represents and warrants
that it has organized and is the sole shareholder of AICM.
ARTICLE VI
Miscellaneous
        6.1 Reference to Credit Agreement. Each of the Loan Documents, including
the Credit Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
        6.2 Severability. The provisions of this Fourth Amendment are intended
to be severable. If for any reason any provision of this Fourth Amendment shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
        6.3 Counterparts. This Fourth Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Fourth Amendment by signing
any such counterpart.
        6.4 INTEGRATION. THIS FOURTH AMENDMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF

6



--------------------------------------------------------------------------------



 



PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     6.5 GOVERNING LAW. THIS FOURTH AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS
AND FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



The Remainder of This Page Is Intentionally Left Blank.

7



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

          BORROWER:   AFFIRMATIVE INSURANCE HOLDINGS, INC.
 
       
 
       
 
       
 
  By:    
 
            Print Name:
 
            Print Title:
 
       
 
       
 
        RICS:   AFFIRMATIVE INSURANCE COMPANY
 
       
 
       
 
  By:    
 
            Print Name:
 
            Print Title:
 
       
 
       
 
            INSURA PROPERTY AND CASUALTY INSURANCE COMPANY
 
       
 
       
 
  By:    
 
            Print Name:
 
            Print Title:
 
       

Fourth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



OTHER OBLIGORS:
A-AFFORDABLE INSURANCE AGENCY, INC.
A-AFFORDABLE MANAGING GENERAL AGENCY, INC.
AFFIRMATIVE ALTERNATIVE DISTRIBUTION, INC.
AFFIRMATIVE FRANCHISES GROUP, INC.
AFFIRMATIVE INSURANCE SERVICES, INC.
AFFIRMATIVE INSURANCE SERVICES OF FLORIDA, INC.
AFFIRMATIVE INSURANCE SERVICES OF PENNSLYVANIA, INC.
AFFIRMATIVE INSURANCE SERVICES OF SOUTH CAROLINA, INC.
AFFIRMATIVE INSURANCE SERVICES OF TEXAS, INC.
AFFIRMATIVE MANAGEMENT SERVICES, INC.
AFFIRMATIVE PROPERTY HOLDINGS, INC.
AFFIRMATIVE RETAIL, INC.
AFFIRMATIVE SERVICES, INC.
AFFIRMATIVE SERVICES RETAIL, INC.
AFFIRMATIVE UNDERWRITING SERVICES, INC.
AMERICAN AGENCIES INSURANCE GROUP, INC.
AMERICAN AGENCIES INSURANCE SERVICES OF LOUISIANA, INC.
AMERICAN AGENCIES INVESTMENTS, INC.
DRIVER’S CHOICE INSURANCE AGENCIES, INC.
DRIVER’S CHOICE INSURANCE SERVICES, LLC
FED USA FRANCHISING, INC.
FED USA FRANCHISING GROUP, INC.
FED USA RETAIL, INC.
INSTANT AUTO INSURANCE AGENCY OF ARIZONA, INC.
INSTANT AUTO INSURANCE AGENCY OF COLORADO, INC.
INSTANT AUTO INSURANCE AGENCY OF INDIANA, INC.
INSTANT AUTO INSURANCE AGENCY OF NEW MEXICO, INC.
INSUREONE INDEPENDENT INSURANCE AGENCY, LLC
SPACE COAST HOLDINGS, INC.
YELLOW KEY INSURANCE AGENCY, INC.

         
By:
       
 
       
 
  David B. Snyder, Senior Vice President for all    

Fourth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT, LENDER AND L/C
ISSUER:   THE FROST NATIONAL BANK, as Administrative Agent, Lender and L/C
Issuer
 
       
 
            By:
 
            Print Name:
 
            Print Title:
 
       

Fourth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
First Restated Revolving Note

 



--------------------------------------------------------------------------------



 



Exhibit H
Compliance Certificate

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Commitments; Pro Rata Shares

                                  Revolving           Pro Rata     Lender    
Commitment     Term Commitment     Share    
The Frost National Bank
    $20,000,000     $0     100%    

 